Case 1:19-cv-10106-TLL-PTM ECF No. 47 filed 05/06/20                  PageID.797      Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

ALENA CLARK,

       Plaintiff,                                    Case No. 19-10106
                                                     Honorable Thomas L. Ludington
v.

COUNTY OF SAGINAW,
et al.,

      Defendants.
____________________________/

 ORDER GRANTING IN PART PLAINTIFF’S MOTION TO COMPEL DEPOSITIONS
                       AND FOR SANCTIONS

       On January 11, 2019, Plaintiff filed a complaint against Defendants alleging sex

discrimination and retaliation under the Elliott-Larsen Civil Rights Act, First Amendment

retaliation, violation of equal protection, and discrimination under the Equal Pay Act. ECF No. 1.

The case management and scheduling order has been extended twice. ECF Nos. 9, 24, 27. Discovery

closed on April 18, 2020.

       There is an ongoing conflict among counsel in addition to the parties. The Court has

addressed multiple motions by order on very short notice. On April 21, 2020, Defendants filed a

motion to compel supplementary discovery. ECF No. 29. On April 24, 2020, the motion was denied

as untimely. ECF No. 32. On April 21, 2020, Defendants also filed a motion to adjourn scheduling

order dates for 60 days. ECF No. 30. The motion was denied in part because Defendants did not

provide any evidence of their attempts to complete the remaining discovery remotely, as is being

done extensively at this juncture, after the case had been in its discovery phase for over one year.

ECF No. 33. However, the motion was granted in part extending the discovery deadline until May
Case 1:19-cv-10106-TLL-PTM ECF No. 47 filed 05/06/20                  PageID.798      Page 2 of 5



11, 2020 for previously noticed depositions to occur remotely, specifically for John McColgan,

Jennifer Broadfoot, Jolina O’Berry, Mark Gaertner, and Blair Stevenson. Id.

       A settlement conference was conducted on April 27, 2020. At the settlement conference,

counsel were reminded that discovery has been open for over one year. The Court explained it is

aware of the difficulties imposed by COVID-19 and Governor Whitmer’s Stay Home order.

However, the Court is working remotely to pursue the cases on its docket and expects the same of

counsel.

       On April 28, 2020, Plaintiff filed a motion to compel responses to Plaintiff’s seventh and

eighth requests to produce discovery. ECF Nos. 34, 35. The motion was denied as untimely. ECF

No. 36. On April 30, 2020, Plaintiff filed a motion to compel, seeking an order “permitting the

depositions to go forward remotely as scheduled to be conducted in accordance with Plaintiff’s

proposed stipulation [order].” ECF No. 37 at PageID.534-535. The Court granted Plaintiff’s motion

in part and provided procedures for the remaining remote depositions.

                                                I.

       By agreement of the parties and after multiple rescheduled dates, Defendant McColgan’s

deposition was scheduled for April 22, 2020. ECF No. 37. As a result of the Stay Home order,

Plaintiff re-noticed the deposition on April 17, 2020 as a remote deposition, along with a proposed

stipulation for remote procedures. ECF No. 37-2. Defense counsel objected by email to the remote

deposition procedures and indicated his unwillingness to produce his client under the terms of

Plaintiff’s procedures. The deposition did not occur on April 22, 2020.

       After the April 27, 2020 settlement conference, Plaintiff first noticed Defendant McColgan of

his upcoming re-scheduled remote deposition for Tuesday, May 5, 2020 at 10 am. ECF No. 45-2. On


                                               -2-
Case 1:19-cv-10106-TLL-PTM ECF No. 47 filed 05/06/20                  PageID.799       Page 3 of 5



the afternoon of Monday, May 4, 2020 (less than 20 hours prior to Defendant McColgan’s

deposition), Defense counsel filed a motion for protective order regarding the deposition of Mr.

McColgan. ECF No. 41. Defense counsel admits that he received notice of Defendant McColgan’s

deposition on April 27, 2020 when it was noticed. ECF No. 41 at PageID.699. In the motion for

protective order, Defense counsel provides that on May 1, 2020, he informed Plaintiff’s counsel that

       The Court order provides for completion of the depositions by May 11. I will
       produce McColgan May 11, in conformance with the court order. You unilaterally
       scheduled McColgan’s deposition for May 5. There is nothing magical about that
       date which you arbitrarily selected. The prosecutor continues to provide an essential
       service and is required to be present to do so. He is not available and will not be
       prepared to proceed on May 5. Your desire to take his deposition first, is of little
       consequence as the Federal Rules of Civil Procedure do not allow the parties to
       control the order in which discovery proceeds. This is particularly true where the
       order of deposition is not in our control. Therefore, his deposition needs to be
       scheduled to a date convenient for the witness. We have offered May 11. If you are
       unable to take the deposition on that day please advise.
       ECF No. 41-4 at PageID.724.

The only evidence provided for McColgan’s unavailability is the following explanation in the

motion,

       The witness is the County Prosecutor who is continuing to operate the prosecutor’s
       office with a limited staff. Taking on new personal managerial duties, the Prosecutor
       has to oversee this limited staff to ensure the required operations of his office.
       Because of the COVID-19 pandemic, and the Executive Orders issued by the
       Governor, arraignments are conducted each morning at the State district court level.
       Further, specialty courts are further held each Monday, Wednesday, and
       Thursday/Friday. These specialty proceedings take the entire afternoon, and require
       the personal attendance of the Prosecutor. As a result, he is unable to prepare, and
       appear, for the unilaterally scheduled date. Regardless, he has agreed to be available
       on 05/11/2020. Despite Mr. McColgan’s willingness, Plaintiff’s Counsel, in a further
       attempt to gain some ill-conceived advantage, is unwilling to consider or
       accommodate his schedule.
       ECF No. 41 at PageID.710-711.




                                               -3-
Case 1:19-cv-10106-TLL-PTM ECF No. 47 filed 05/06/20                  PageID.800      Page 4 of 5



On May 5, 2020, Defendant McColgan failed to appear for his duly noticed deposition. See ECF No.

45-5. The afternoon of May 5, 2020, Plaintiff filed a motion to compel seeking an order for

Defendant McColgan to appear for a deposition on May 11, 2020, rescheduling the remaining third-

party depositions from May 12 through May 15, 2020, seeking a default against Defendant “for their

flagrant disregard of the Federal Rules,” and seeking $2,000 in attorney fees and costs. ECF No. 45.

       On April 27, Defendant McColgan was aware that he had deposition noticed for May 5,

2020. His attorney did not file a motion for protective order until less than 24 hours prior to the

scheduled deposition. In the late filed motion for protective order, Defendant McColgan offered no

evidence, not even an affidavit, regarding his unavailability for the May 5 deposition. In addition,

the explanation provided by Defendant appears to demonstrate that he is available on Tuesdays, the

day the deposition was noticed. Then, without an order of the court, he elected not to attend.

       Plaintiff’s requested relief will be granted in part.

                                                 II.

       Accordingly, it is ORDERED that Plaintiff’s Motion to Compel, ECF No. 45, is

GRANTED in part.

       It is further ORDERED that Defendant McColgan is directed to appear for his remote

deposition on May 11, 2020 at 9 a.m. The remote deposition will follow this Court’s procedures as

outlined in ECF No. 43.

       It is further ORDERED that discovery for depositions for Jennifer Broadfoot, Jolina

O’Berry, Mark Gaertner, and Blair Stevenson, is extended through May 15, 2020. The depositions

of Jennifer Broadfoot, Jolina O’Berry, Mark Gaertner, and Blair Stevenson must be taken after

McColgan’s deposition on May 11, 2020.


                                                -4-
Case 1:19-cv-10106-TLL-PTM ECF No. 47 filed 05/06/20                  PageID.801      Page 5 of 5



       It is further ORDERED that Plaintiff is authorized to file a motion for attorney fees and

costs related to Defendant’s obstruction and failure to appear at his duly noticed deposition on May

5, 2020.

       It is further ORDERED that Defendant’s Motion for Protective Order, ECF No. 41, is

DENIED as moot.



Dated: May 6, 2020                                           s/Thomas L. Ludington
                                                             THOMAS L. LUDINGTON
                                                             United States District Judge




                                               -5-
